Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application 16/676,357 filed on 11/6/2019.Claims 1-18 are allowed.

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-18 are allowed because the prior art does not teach or suggest a multi-input charging system using a motor driving system having combination of elements in the claims including, among other limitations, the following particular features in independent claim 1: 
A motor for generating a torque using the three-phase AC power output from the inverter;  A main relay having a first terminal connected to the battery and a second terminal connected to the inverter;  
A first relay having a first terminal connected to the second terminal of the main relay;  
A neutral point capacitor connected to the second terminal of the first relay;  
A second relay connected between the neutral point capacitor and a neutral point of the motor;  
A third relay having a first terminal connected to the neutral point capacitor and a second terminal connected to a charging power input stage to which external charging power is input;  and 
A controller for diagnosing failure of the first relay or the second relay on the basis of a voltage level of the external charging power input to the charging power input stage and then short-circuiting the third relay such that the external charging power is provided to the battery to charge the battery when a charging mode for charging the battery starts in a state in which the motor is not driven.

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance". 

Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attemptsto reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang canbe reached on 571-272-7483. The fax number for the organization where this application orproceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for published

/PAUL DINH/            Primary Examiner, Art Unit 2851